UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8345


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONALD RAYFIELD HANDY,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:05-cr-00279-RDB-1)


Submitted:    March 31, 2009                 Decided:   May 20, 2009


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Donald Rayfield Handy, Appellant Pro Se.      Rod J. Rosenstein,
United States Attorney, Richard Charles Kay, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donald   Rayfield     Handy   appeals     the    district       court’s

orders: (1) granting his motion for reduction of sentence, 18

U.S.C. § 3582(c)(2) (2006), and reducing his sentence to 168

months    in   prison;    and      (2)     denying         his     motion        for

reconsideration.     We   have    reviewed     the    record       and    find    no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         United States v. Handy, No. 1:05-cr-

00279-RDB-1 (D. Md. filed March 31, 2008, entered Apr. 1, 2008;

filed Sept. 24, 2008, entered Sept. 25, 2008). *

           Although we affirm on the merits, we also remand for

the limited purpose of correcting clerical errors in both the

order reducing Handy’s sentence and the order denying his motion

for   reconsideration.    See     Fed.   R.   Crim.   P.     36.         The   order

reducing Handy’s sentence should be corrected to reflect his

previous total offense level of 35, his amended total offense

level of 33, and his criminal history category of III.                           The

order denying the motion for reconsideration should be corrected

to reflect that Handy was resentenced to 168 months in prison.


      *
       We note that there is generally no right to counsel in a
§ 3582(c)(2) proceeding, United States v. Legree, 205 F.3d 724,
729-30 (4th Cir. 2000), and that the district court had no
authority to resentence Handy below the amended advisory
guideline range, see United States v. Dunphy, 551 F.3d 247, 257
(4th Cir. 2009).



                                     2
          We    therefore     affirm   and    remand.     The    motion    for

appointment    of   counsel    is   denied.      We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED AND REMANDED




                                       3